Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Collias US 2005/0263453 in view of Anderson US 2010/0167914.
Regarding claims 1, 3, 8, and 14, Collias teaches a material comprising: a porous carbon material; and a photo catalytic material in the form of silver adhered to said porous carbon material (Abstract), wherein a value of a specific surface area is greater than or equal to 10 m2/g (Paragraph [0081]), and a volume of a fine pore is greater than or equal to 0.1 cm3/g (Paragraph [0082]). The composition is suitable for use as a photocatalyst.
Collias does not expressly state that the photo catalytic material comprises a metal oxide doped with one of an iron ion, a copper ion, or a tungsten ion.
Anderson teaches an analogous photocatalyst product (Paragraph [0005] and [0023]) wherein the photocatalyst may be supported on a carbon support (Paragraph [0015]). The photocatalyst may include a combination of metal oxides such as titanium oxide and iron, copper, or tungsten (Paragraph [0040]) to photo catalytically dissociate organic pollutants (Paragraph [0040]). 
At the time of invention, it would have been obvious to form the product of Collias with the catalyst comprises a metal oxide doped with one of an iron ion, a copper ion, or a tungsten ion in view of Anderson. The suggestion of motivation for doing so would have been to dissociate organic pollutants (Anderson, Paragraph [0040]), which was desired in for the product of Collias (Paragraph [0004]).
Regarding claim 2, Collias does not expressly teach “wherein said photo catalytic material absorbs an energy of a light having a wavelength between 200 to 600 nm”. However, “the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004). See MPEP 2112.
Regarding claim 4, the catalyst of Anderson teaches that the catalyst may include silver and nitrogen (Paragraph [0040]).
Regarding claims 5 and 7, the composition may or may not include activated silica (Paragraph [0113]).
Regarding claim 6, the porous carbon material has a distribution of fine pores with a peak in a range of 3 to 20 nm (Paragraph [0033], [0084]).
Claims 1-6, 8 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over CN 101455975 in view of Anderson US 2010/0167914.
Regarding claims 1, 3-4, 8, and 14 CN ‘975 teaches a material comprising: a porous carbon material (Technical Field); and a photo catalytic material in the form of titanium oxide and/or other metals, such as silver, adhered to said porous carbon material (claim 3), wherein a value of a specific surface area is greater than or equal to 10 m2/g (Claim 1), and a volume of a fine pore is greater than or equal to 0.1 cm3/g (Claim 1).
CN ‘975 does not expressly state that the photo catalytic material comprises a metal oxide doped with one of an iron ion, a copper ion, or a tungsten ion.
At the time of invention, it would have been obvious to form the product of CN ‘975 with the catalyst comprises a metal oxide doped with one of an iron ion, a copper ion, or a tungsten ion in view of Anderson. The suggestion of motivation for doing so would have been to dissociate organic pollutants (Anderson, Paragraph [0040]).
Regarding claim 2, CN ‘975 does not expressly teach “wherein said photo catalytic material absorbs an energy of a light having a wavelength between 200 to 600 nm”. However, “the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004). See MPEP 2112.
Regarding claim 4, the catalyst of Anderson teaches that the catalyst may include silver and nitrogen (Paragraph [0040]).
Regarding claims 5, the composition does not include silicon (Claim 1).
Regarding claim 6, the porous carbon material has a distribution of fine pores with a peak in a range of 3 to 20 nm (Background Technology).
Response to Arguments
Applicant's arguments filed 5/2/2022 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not teach or suggest the newly amended features of claim 1. In response, the claims rejected over the prior art of record in view of Anderson US 2010/0167914 according to the new 103 rejections above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A FIORITO whose telephone number is (571)272-9921.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES A FIORITO/Primary Examiner, Art Unit 1731